DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano et al. (USPub 2014/0331810).
	With respect to claim 1, Okano et al. disclose a Iatching device having a first latching unit (40) and having at least one second latching unit (18), wherein first teeth (90) of the first latching unit (40) are formed in order to realize an interlocking latching connection with second teeth (80) of the second latching unit (18), and the first teeth (90) of the first latching unit (40) have a first tooth tip (Figs 11-12) in each case, wherein the first tooth tip forms a first tooth ridge (Fig 11) extending in the a longitudinal direction of the first tooth, wherin the first tooth ridge is designed to be curved at least in portions (Fig 11).
	With respect to claim 2, wherein the first tooth ridge is designed to be curved in a direction transverse to the longitudinal direction of the first tooth, in particular, wherein the first tooth ridge has a curved portion (101C) and a straight portion (95C).
	With respect to claim 3, wherein the first tooth ridge has a continuously, decreasing tooth height at least in portions in the longitudinal direction of the first tooth (91C) and starting from a first tooth end (H1C) of the first tooth in the direction of a second tooth end (H3C) of the first tooth facing away from the first tooth end (Fig 11).
	With respect to claim 6, wherein the second teeth (80) of the second latching unit (18) have a second tooth tip in each case, the second tooth tip forming a straight and/or curved second tooth ridge extending in the longitudinal direction of the second tooth (Figs 7 and 13), wherein tooth flanks of the second tooth are formed in a shape corresponding to tooth flanks of the first tooth in order to realize the interlocking latching connection [0049-0050].
	With respect to claim 7, further comprising a steering apparatus for a vehicle and having a steering column, the steering column being arranged and adjustable on a bracket, and the bracket having a latching device (Fig 1).
	With respect to claim 8, the apparatus discussed above meets the method limitations.
	With respect to claim 11, further comprising a third latching unit (38 or 23), wherein the first latching unit interacts with the third latching unit in addition to the second latching unit (Fig 2).
	With respect to claim 12, wherein the first teeth of the first latching unit form a first row of teeth (Fig 3).
	With respect to claim 13, wherein the second teeth of the second latching unit form a second row of teeth (Fig 3).
	With respect to claim 14, wherein the first row of teeth extend transversely to the longitudinal direction of the first tooth (Fig 3).
	With respect to claim 15, further comprising an adjustment mechanism, wherein the adjustment mechanism further comprises a lever and an actuating rod (Figs 1-2).
	With respect to claim 16, wherein the lever is arranged on a first end of the actuating rod (Figs 1-2).
	With respect to claim 17, further comprising a releasable fixed bearing (72) for the actuating rod, the bearing being arranged on a second end of the actuating rod (Fig 2).
	With respect to claim 18, wherein the actuating rod penetrates two retaining flanges of the bracket and the steering column is arranged between the two retaining flanges (Fig 2).
	With respect to claim 19, wherein the actuating rod penetrates the first and second latching units (Fig 2).
	With respect to claim 20, wherein the tooth flanks of the first tooth each have a flank height that results between a tooth base of the first tooth and the first tooth ridge, and wherein the flank height of a first tooth flank of the tooth flanks of the first tooth increases continuously in the curved portion (Fig 11).

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        8/23/2022